Opinion by
Cole, J.
In view of stipulation of counsel and the cited authorities the merchandise in question was held classifiable as follows: (1) A mixture of chemical compounds found to be a flavoring mixture containing 16.75 percent salt was excluded from paragraph 5 and held dutiable as a nonenumerated manufactured article at 20 percent under paragraph 1558 (19 U. S. C. 1940 ed. § 1001, par. 1558) following Quong Yuen Shing v. United States (31 C. C. P. A. 43, C. A. D. 247); (2) bak hop (lily flowers, lily bulbs), waisan (sliced and stick form), hoi pak lien (lotus nuts), yuk chuck, sar sum, and lo hon qua, some of which were found to *258be crude and therefore held entitled to free entry under paragraph 1669, and others found to be drugs, advanced, were held dutiable at 10 percent under paragraph 34, following Oy Wo Tong v. United States (5 Cust. Ct. 70, C. D. 372) and Abstract 44821; (3) merchandise assessed as shelled almonds was held dutiable at 3 cents per pound as apricot kernels under paragraph 762, following Abstract 34104; (4) milled rice was held dutiable at % cent per pound on the broken content thereof, as set out in decision herein, under paragraph 727, following United States v. Great Pacific Co. (T. D. 48192).